United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                              May 15, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 06-31201
                                    Summary Calendar
                                 _____________________


       CLAUDE MCGEE,

                                                      Plaintiff-Appellant,

                                             versus

       BOARD OF SUPERVISORS OF
       LOUISIANA STATE UNIVERSITY
       AND AGRICULTURAL AND
       MECHANICAL COLLEGE,

                                                      Defendant-Appellee.

            __________________________________________________

                    Appeal from the United States District Court
                 for the Middle District of Louisiana, Baton Rouge
                             USDC No. 3:05-CV-910
            __________________________________________________

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The judgment of the district court is affirmed for the reasons given by that

court. Appellant presented no evidence that the change in his duties was motivated

by racial prejudice and discrimination. He was replaced by a black male and,

whether his version of his role in the Shirley Ginn matter be correct or not, no

evidence is presented that appellee was not warranted in the view of the matter it

took or that its reason for the action in changing appellant’s duties was pretextual.

      If the reports of objectionable incidents appellant describes were all accurate,

there is no evidence that they were acceptable to appellee or related to any

treatment or prejudice against appellant.

      AFFIRMED.




                                            2